 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   ANDREW TOBIAS,

 9                              Plaintiff,                 Case No. C20-360-MJP

10          v.                                             ORDER

11   WHATCOM COUNTY COURT CLERK,

12                              Defendant.

13

14          Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $400.00

16   filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is

17   GRANTED. The undersigned recommends review under 28 U.S.C. § 1915(e)(2)(B).

18          The Clerk is directed to send copies of this order to the parties and to the Honorable

19   Marsha J. Pechman.

20          Dated this 6th day of March, 2020.

21
                                                           A
22                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
23




     ORDER - 1
